ORDER

PER CURIAM.
Samantha Rangel (“Daughter”), a minor by and through her mother and next friend, Constance Rangel, appeals from the trial court’s judgment in favor of Superior of Missouri, Inc., d/b/a Superior Ser*100vices-St. Louis (“Superior”), on Daughter’s petition to enforce settlement. Daughter argues the trial court erred in finding there was no meeting of the minds between the parties because the settlement proposal prepared by Superior clearly and unambiguously offered to settle Daughter’s claim, which Daughter accepted.1
We have reviewed the briefs of the parties, the record on appeal and exhibits, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The trial court’s judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Superior’s Motion for Damages for Frivolous Appeal, which was ordered taken with the case, is hereby denied.